Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed November 10th, 2021, with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The objections to the claims and 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7, 8, 11, 14, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantrell et al. (US 20200039373; hereinafter Cantrell ‘373).
In regards to claim 1, Cantrell ‘373 discloses an apparatus for computer-assisted or autonomous driving (CA/AD) , in a CA/AD vehicle (Abstract, Fig 2 Part 220), the apparatus comprising: 
a docking platform assembly, disposed on or in the CA/AD vehicle, to connect with one or more unmanned aerial vehicles (UAVs) of different types, wherein respective UAVs of the one or more UAVs includes circuitry to provide one or more capabilities to the CA/AD vehicle, when connected to the CA/AD vehicle (Para 0027, 0030-0032, Fig 2, Fig 1, 0026, 0034, 0038, 0060; “data collected by the sensor system 225 may be combined with the data collected by the sensor system 215 of the UAV 210 to determine the travel conditions of the host vehicle 220 and/or the UAV 210”; “UAVs may be launched on short ad hoc missions, for example, spy hop to see what is causing traffic up ahead”); 

configurable platform management circuitry (CPMC) arranged to configure operational hardware and software of the CA/AD vehicle for a specific use mode based on a combination of the one or more capabilities provided to the CA/AD vehicle by the one or more UAVs (Para 0027, 0030-0032, Fig 2, Fig 1, 0026, 0034, 0038, 0060; “data collected by the sensor system 225 may be combined with the data collected by the sensor system 215 of the UAV 210 to determine the travel conditions of the host vehicle 220 and/or the UAV 210”; where receiving sensor data from the one or more UAVs involves changing the operational software and hardware of the CA/AD vehicle since it would be clear that route changes could be made according to travel conditions detected by the UAV; “UAVs may be launched on short ad hoc missions, for example, spy hop to see what is causing traffic up ahead”);
wherein the specific use mode based on the combination of the one or more capabilities provided to the CA/AD vehicle by the one or more UAVs is different than a second specific use mode based on a combination of one or more capabilities provided to the CA/AD vehicle by second one or more UAVs (Para 0060, 0026, 0034, 0057-0058; where the first specific use can be collecting data and relaying it to the vehicle and the second specific use can be delivering packages, among other possibilities).
In regards to claim 3, Cantrell ‘373 discloses the apparatus of claim 1, further comprising: hardware module interface circuitry to connect to at least one hardware module of a plurality of 
In regards to claim 7, Cantrell ‘373 discloses of the apparatus of claim 3, wherein the plurality of hardware modules comprise memory circuitry and one or more of configurable central processor circuitry, field programmable gate array (FPGA) circuitry, and configurable Application Specific Integrated Circuitry (ASIC) (Para 0023, 0031, Part 211, 212, 221, 222; where an autonomous vehicle would include a memory and processor).
In regards to claim 8, Cantrell ‘373 discloses of the apparatus of claim 1, wherein the specific use mode is a first specific use mode, and the CPMC is further arranged to configure the operational hardware and software of the CA/AD vehicle for a second specific use mode when another UAV connects with the docking platform assembly (Para 0060, 0026, 0034, 0057-0058; where the first specific use can be collecting data and relaying it to the vehicle and the second specific use can be delivering packages, among other possibilities).
In regards to claim 11, Cantrell ‘373 discloses of the apparatus of claim 1, wherein the specific use mode is one of night surveillance service mode, a taxi service mode, a remote package delivery service mode, and an ambulance service mode (Para 0057-0058, 0060). 
In regards to claim 14, Cantrell ‘373 discloses of the apparatus of claim 1, wherein the CPMC is further arranged to configure the CA/AD vehicle to the specific use mode while the CA/AD vehicle is in motion (Para 0039).
In regards to claim 26, Cantrell ‘373 discloses of the apparatus of claim 1, wherein the docking platform assembly is configured to physically receive the one or more UAVs to dock with the CA/AD vehicle (Fig 1, 0027, 0019).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell ‘373 in view of Bertolami et al. (US 6208523; already of record; hereinafter Bertolami).
In regards to claim 4, Cantrell ‘373 teaches of the apparatus of claim 3.
However, Cantrell ‘373 does not teach that the hardware module interface circuitry includes at least one port to receive the at least one hardware module having a single edge contact cartridge (SECC) form factor.
Bertolami, in the same field of endeavor, teaches of the hardware module interface circuitry includes at least one port to receive the at least one hardware module having a single edge contact cartridge (SECC) form factor (Column 1 lines 10-24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of claim 3, as taught by Cantrell ‘373, to include the hardware module interface circuitry includes at least one port to receive the at least one hardware module having a single edge contact cartridge (SECC) form factor, as taught by Bertolami, to allow the CA/AD vehicle to be configured for a specific use using a hardware module with a SECC module as a means for communicating with the CA/AD vehicle using an obvious design choice and to allow the processor module to be latched to a retention frame (Bertolami Column 4 lines 41-49).
Claims 5-6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell ‘373 in view of Cantrell et al. (US 20190034877; already of record; hereinafter Cantrell ‘877).
In regards to claim 5, Cantrell ‘373 teaches of the apparatus of claim 3.

Cantrell ‘877, in the same field of endeavor, teaches that the hardware module interface circuitry includes a plurality of ports, each port of the plurality of ports to connect to circuitry of the at least one hardware module that provides a pre-defined type of control (Para 0053-0054).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hardware module interface circuitry, as taught by Cantrell ‘373, to include a plurality of ports, each port of the plurality of ports connecting to circuitry that provides a pre-defined type of control, as taught by Cantrell ‘877, in order to allow wired and/or wireless communication coupling to external components, thus allowing the CA/AD vehicle to perform more operations (Cantrell ‘877 Para 0053).
In regards to claim 6, Cantrell ‘373 in view of Cantrell ‘877 teaches of the apparatus of claim 5, wherein the pre-defined type of control is one of: environmental control, communications control, or computational control (Cantrell ‘877 Para 0053, where Ethernet is capable of communications control).
The motivation of combining Cantrell ‘373 with Cantrell ‘877 is the same as above in claim 5.
In regards to claim 9, Cantrell ‘373 teaches of the apparatus of claim 1.
However, Cantrell ‘373 does not teach that the docking platform assembly is further arranged to receive one or more delivery UAVs to deliver additional vehicle parts or equipment to the CA/AD vehicle needed for the specific use mode.
Cantrell ‘877, in the same field of endeavor, teaches that the docking platform assembly is further arranged to receive one or more delivery UAVs to deliver additional vehicle parts or equipment to the CA/AD vehicle needed for the specific use mode (Cantrell ‘877 Para 0045, 0023, and 0012).

In regards to claim 10, Cantrell ‘373 in view of Cantrell ‘877 teaches of the apparatus of claim 9, further comprising a robotic arm communicatively coupled with the CPMC to grasp the additional vehicle parts or equipment and either provide them in, or install them on, the CA/AD vehicle (Cantrell ‘877 Para 0063, 0045, 0023, and 0012).
The motivation of combining Cantrell ‘373 with Cantrell ‘877 is the same as above in claim 9.
In regards to claim 12, Cantrell ‘373 teaches of the apparatus of claim 1, further comprising transceiver circuitry coupled with the CPMC (Para 0024, 0032).
However, Cantrell ‘373 does not specifically disclose of a transceiver circuitry coupled with the CPMC, to receive the specific use mode assignment from a service center and confirm its receipt.
Cantrell ‘877, in the same field of endeavor, teaches of a transceiver circuitry coupled with the CPMC, to receive the specific use mode assignment from a service center and confirm its receipt (Para 0038, 0047, 0065, Fig 1 Parts 104, 106, 110).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of claim 1, further comprising transceiver circuitry coupled with the CPMC, as taught by Cantrell ‘373, to include to receive the specific use mode assignment from a service center and confirm its receipt, as taught by Cantrell ‘877, in order to allow the central control system to confirm that the CA/AD vehicle is capable of completing the delivery process (Cantrell ‘877 Para 0065).

In regards to claim 13, Cantrell ‘373 in view of Cantrell ‘877 teaches of the apparatus of claim 12, wherein the specific use assignment includes an identification of the one or more UAVs connected with the docking platform assembly to provide the one or more capabilities to the CA/AD vehicle to enable CPMC to configure the CA/AD vehicle to the specific use mode (Cantrell ‘373 Para 0039, 0037, 0048).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663